OFFICE   OF THE AlTORNEY   GENERAL     OF TEXAS
                                AUSTIN




g-able    V. B. Qoer
county Att--Y




          You have rtqwrte                   of thle       department
lpon the r0110vlngr

                                                 mane0 coun-
                                                 same   brand   in
                                             eath o? (A)        re-




date es appears an the record book bee prefarenoe.      Therefore,
under article  6899, if a dlepute arises    as to who has the
preierential  r$gbt tq reoord 8 mrk,    this preisrenoe belongs
to the person who hils had the particular    mark on reaord the
loagest .

          t&arksant5 brands are persona1 ppopert and are eub-
ject to be sold or lnborlted.   Rankin v. Bell, 85 Tex. 28, 19
3. W. 8743 ?A¶better v. State, 35 Tex. &, R. 195, 32 9. V.
9038 Dugat v. State, 67 Tax. Cr. It. 46, 148 S. U. 789.
                                                                               V.”




Honmab&   0. B. War, page 2


          ft 10 also prmtaalble  for an lndlvldur;l to ahmga
or abandon a r8oordeclvrk or bran&. Moc1ulw V. shwk’a nelra,
68 Tex. 426, 4 Se W. 552; Dugcatv. State, rup~a.
          Thrrerore,   und6r the given   rasata,     ii    (A) had       not
lbadoned or ohanged the &urk lo queatlan at tha tlm6  of his
dea th,lud (C) 6811ahov he is the doviaee or 614 l&malt thla
mk, than it la our o~inian that (C) has the ~feraxW.al
right to raoord this bm14 under Artiolo 6899. rr thote raota
oamot be shown, than (B) Lo. our opinion poasoaaea this pm-
fexwntlal ridght.
                                             Your*        vary   truly
                                     ATTO-           OEIIRIUL     OF TEXAS




ROK:db